Citation Nr: 0607005	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  04-38 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to 
September 1945.  The veteran died in March 2003.  The 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

In January 2006, the Board granted the appellant's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2005).

The Board notes that the appellant's representative indicated 
in the February 2006 appellate brief that the widow also now 
seeks entitlement to death pension.  This issue is hereby 
referred to the RO for appropriate disposition.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.

REMAND

The appellant alleges that the veteran's service-connected 
post-traumatic stress disorder (PTSD) contributed to his 
atherosclerotic vascular disease, which in turn caused his 
death.  

VA outpatient treatment records reveal that the veteran was 
treated by a private cardiologist, Dr. M.S.F., for his heart-
related disorders.  While this doctor offered April and 
August 2003 opinions to the effect that the veteran's PTSD 
contributed to his hypertension and hypertensive vascular 
disease, there is no indication that he reviewed the 
veteran's non-heart related treatment records or other 
information in the claims file.  Thus, while it suggests a 
relationship, the supporting evidence is lacking.  
Additionally, the Board observes that none of the veteran's 
private treatment records have been secured.  Only the 
diagnoses of the various heart disorders appear in the VA 
records.  

Therefore, the Board finds that further development is needed 
in this case, by way of a review of the claims folder by a 
cardiologist for an opinion as to whether a causative 
relationship exists in this case.  See Littke v. Derwinski, 1 
Vet. App. 90 (1990).  Such an opinion, however, would only be 
instructive if rendered after a review of the veteran's 
complete claims file, to include the aforementioned private 
cardiology treatment records.

While the Board regrets the further delay that remand of this 
case will cause, it recognizes that due process 
considerations require such action.  Accordingly, this matter 
is remanded to the RO via the Appeals Management Center in 
Washington, D.C. for the following:

1.  Records of treatment should be obtained 
from Dr. M.S.F., of Gulf Coast Cardiology in 
Naples, Florida.  

2.  After receipt of these records, the 
claims file should be forwarded to a 
cardiologist.  The physician is requested to 
review the claims folder in order to render 
an opinion as to whether it is at least as 
likely as not (probability of fifty percent 
or more) that the veteran's post-traumatic 
stress disorder contributed substantially or 
materially to his cause of death, namely, 
congestive heart failure, ischemic 
cardiomyopathy, and atherosclerotic vascular 
disease.  The specialist's attention is 
invited to the April and August 21003 
opinions of Dr. M.S.F..

3.  Thereafter, the issue on appeal should be 
readjudicated.  If the determination remains 
unfavorable to the appellant, she and her 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The appellant and her representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the appellant's claim.  The appellant need take no action 
unless otherwise notified, but she may submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

